Title: [From Thomas Jefferson to Richard Curson, 11 May 1784]
From: Jefferson, Thomas
To: Curson, Richard


[Annapolis, 11 May 1784. Entry in SJL reads: “May 11. Mr. Curson inclosing two bills for £47–10–7 & 33 Doll—baggage.” Letter not found. TJ made the following entry in his Account Book under 11 May 1784: “inclosed the bill of £47–10–7. to Mr. Curson to pay balance I owe him for the pretended James Bannister. Inclosed him also the bill for 33 Doll. to pay postage of my things to Philadelphia & remit ballance to me.” For the two bills transmitted see statement of account with James Monroe, under 10 May 1784; and for the balance due on account of Banister see Curson to TJ, 11 May, also John Banister to TJ, 15 Apr. 1784, and references there.]
